DETAILED ACTION

Examiner’s Statement of Reason for Allowance
 
Claims 21-41 are allowed.
 	The following is an examiner's statement of reasons for allowance: the prior art of records teaches various computer systems with microphones, for example: Koberling (US 2014/0028777), Andre et al. (US 2013/0329915), Cheng et al. (US 2013/0289792), Chan et al. (US 7,567,677), Takahashi et al. (US 8,189,818), Eatwell et al. (US 5,828,768). However, the prior art of record fails to show “a display housing having a first perimeter, the first perimeter having four sides; a display carried by the display housing, the display housing having an outer surface and a transparent surface, the transparent surface to cover the display, the display housing to define a microphone opening along an interface between the outer surface and the transparent surface; a microphone internal to the display housing; and a microphone housing to cover the microphone, the microphone housing having an opening to allow sound to pass to the covered microphone,” as required by claim 21, and “a display housing having a first perimeter, the first perimeter having four sides; a display carried by the display housing, the display housing having an outer surface and a transparent surface, the transparent surface to cover the display, the display housing to define a microphone port along an interface between the outer surface and the transparent surface; a microphone internal to the display housing; and a microphone boot to cover the microphone, the microphone boot having an opening to allow sound to pass to the microphone,” as required by claim 30, when combined with all the limitations of claims 21 and 30 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651